Citation Nr: 1549652	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  15-03 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon





THE ISSUE

Entitlement to reimbursement for private medical treatment expenses for treatment provided by Northwest Renal Clinic from January 22, 2014 to February 23, 2014.





ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to December 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the Portland, Oregon Department of Veterans Affairs (VA) Medical Center.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran contends that he is entitled to reimbursement from VA for private medical treatment expenses for treatment provided by Northwest Renal Clinic from January 22, 2014 to February 23, 2014.

The record reflects that the Veteran was initially hospitalized at a private facility (Yakima Valley Regional Hospital) from January 5, 2014 to January 22, 2014, where he underwent a quadruple coronary bypass graft and thereafter experienced multiple postoperative complications.  On January 22, 2014, he was transferred to another private facility (Vibra Specialty Hospital) where he received treatment provided by Northwest Renal Clinic from January 22, 2014 to February 23, 2014.  On February 23, 2014, he was transferred to another private facility (Portland Adventist Hospital), where he remained hospitalized until March 6, 2014.

[Neither the private treatment provided by Yakima Valley Regional Hospital from January 5, 2014 to January 22, 2014 nor the private treatment provided by Portland Adventist Hospital from February 23, 2014 to March 6, 2014 are at issue in the current appeal.]

In February 2015 and March 2015 statements, the Veteran alleged that his caseworker at Yakima Valley Regional Hospital had called the VA Medical Center (VAMC) in Seattle, Washington on January 22, 2014 to ask where he should be sent for "hospice mode" treatment (for the complications from his quadruple coronary bypass graft).  The Veteran asserted that the Seattle VAMC had responded that they "had no such facilities" and "agreed with Yakima" to send him to the Vibra Specialty Hospital and that "VA promised they would pay the bills" for such treatment; as a result, he was transferred by ambulance from Yakima Valley Regional Hospital to Vibra Specialty Hospital on January 22, 2014.  A VA report of the alleged telephone contact between Yakima Valley Regional Hospital and the Seattle VAMC on January 22, 2014 is not currently of record and must be secured.

The evidence of record currently includes private treatment reports from Vibra Specialty Hospital (obtained from Northwest Renal Clinic), but only for four dates (January 23, 2014, January 24, 2014, January 26, 2014, and January 27, 2014).  A complete set of treatment reports for all of the treatment provided to the Veteran by Northwest Renal Clinic from January 22, 2014 to February 23, 2014 must be secured.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Specifically secure for the record any (and all) private (after obtaining any necessary releases) and VA report(s) documenting any interactions between Yakima Valley Regional Hospital and the Seattle VAMC (to include any report of the alleged phone call which took place between those parties on January 22, 2014).  If any records sought are unavailable, the reason must be explained for the record.

2.  After asking the Veteran to submit the necessary release, specifically secure for the record a complete set of treatment reports for all of the treatment provided to the Veteran by Northwest Renal Clinic from January 22, 2014 to February 23, 2014.  If any records sought are unavailable, the reason must be explained for the record.

3.  Thereafter, the VAMC should ask a VA physician to review the claims file (including the medical records and the Veteran's assertions) and furnish an opinion, with clear rationale, regarding the following questions:

(a). Could the Veteran have been safely transferred to a VA medical facility on January 22, 2014?  The examiner should consider and address the Veteran's assertion that at the time of his transfer to Vibra Specialty Hospital/Northwest Renal Clinic he was experiencing kidney problems which resulted in semi-consciousness.

(b). If not, was there any time prior to February 23, 2014, when he could have been safely transferred to a VA medical facility? and

(c). Were VA facilities capable of furnishing the care or services required available on January 22, 2014 and thereafter?

In addressing this question, the opinion provider may consider such factors as whether the VA facility had available room, the relative distance involved in obtaining VA and private treatment, the urgency of the Veteran's medical condition, the nature of treatment making it necessary or economically advisable to use non-VA facilities, or if the Veteran was prudent in going to the non-VA facility.

4.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran [and his representative, if he has since appointed one] the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

